DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The amendments and arguments presented in the papers filed 2/26/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/1/2020 listed below have been reconsidered as indicated:
a)	The objection to the specification because of the title is withdrawn in view of the amended title.

b)	The rejections of claims 76-93 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

c)	The rejections of: claims 76-86, 88-91 and 93 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker (US 2008/0090239 A1) in view of Hogers (US 2007/0269805 A1) and Lo (US 2001/0051341 A1); claim 87 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker (US 2008/0090239 A1) in view of Hogers (US 2007/0269805 A1) and Lo (US 2001/0051341 A1) as applied to claim 76 and 86, and in further view of Sampson (US 2002/0197618 A1); and claim 92 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker (US 2008/0090239 A1) in view of Hogers (US 2007/0269805 A1) and Lo (US 2001/0051341 A1) as applied to claim 76 and 91, and in further view of Mitchell (US 2008/0020390 A1), are withdrawn because one would not have been motivated to modify Shoemaker in view of Hogers and Lo based on the state of the art and the approach of Shoemaker.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
Modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Specification
The use of the terms, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The terms with citations to the pre-grant publication are as follows:
in paragraphs 265 and 293, the term “PHUSION” is incorrectly spelled;
in paragraph 291, “BCT”;
in paragraph 292, “MYONE”;
in paragraph 293, “HISEQ”; and
in paragraph 295, “TRUSEQ”. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
In claim 76, part (c) is interpreted as further limiting the embodiments in which the first and second fixed sequence oligonucleotides of part (a) and part (b) have a gap between them. This is based on the language of parts (a) and (b) and part (d) specifying which sets of oligonucleotides are ligated. Thus, in embodiments in which no gap is 

Claim 76 as amended requires a step (h) in which detecting the presence or absence of a fetal CNV is carried out. Every embodiment requires the step of detecting the CNV and the detecting of the CNV is required to be based on the relative frequency of the loci measured in the first genomic region is different from the relative frequency of the loci measured in the second genomic region.

In claim 76, the term “maternal sample” is interpreted in view of the instant specification which defines it as “any sample taken from a pregnant mammal which comprises both fetal and maternal cell free genomic material (e.g., DNA)” (para. 96). The material sample is interpreted as excluding samples from a pregnant mammal that do not contain cell free DNA from the fetus as well as samples were cell free DNA is obtained from the lysing of maternal and fetal cells. The cell free DNA must be present in the sample when obtained from the pregnant mammal and includes samples such as maternal blood, maternal plasma and maternal serum.

In claim 76, the recitation “the first and second fixed sequence oligonucleotides” in part (b)(ii) is interpreted as referring to the first and second fixed sequence oligonucleotides of the second set of fixed sequence oligonucleotides, which is the focus of part (b).



In claim 89, the parentheticals are interpreted as describing the copy number variation associated with each condition. For example, Trisomy 21 is associated with the condition of Down Syndrome and Trisomy 18 is associated with the condition of Edwards Syndrome.

Claim 89 is further interpreted as requiring the first or second genomic region to correspond to the genomic region that is associated with the recited conditions. For example, when the fetal CNV is Down Syndrome, the first or second genomic region must be chromosome 21 or when the fetal CNV is Edwards Syndrome, the first or second genomic region must be chromosome 18.

Examiner’s Note
	The following is a further explanation for the Examiner’s withdrawal of the 103 rejections over Shoemaker, Hogers and Lo.
	Shoemaker’s method seeks to identify copy number variations within a cellular sample from a patient having a mixed sources of cells (e.g. major and minor sources such as maternal cells and fetal cells, etc.). Shoemaker relies on isolating individual cells, which are then individually assayed via a ligation assay for their genotype and 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 76, 77, 78, 79, 80, 81, 82, 88, 89 and 90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,233,496 B2.
The present claimed elements and steps are broader than those of the ‘496 patent, and encompass the methods of the ‘496 claims.

Claims 91 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,233,496 B2 in view of Mitchell (US 2008/0020390 A1).
The present claimed elements and steps are broader than those of the ‘496 patent, and encompass the methods of the ‘496 claims as noted above.
Claims 91 and 92 differ in that the ‘496 claims are silent regarding deletions and in particular the 22q11 deletion.

Regarding claims 91-92, Mitchell teaches the genomic region analyzed is a copy number variant of a sub-chromosomal region or locus, including a 22q11 deletion (para. 20; claim 21).
It would have been prima facie obvious to use methods of the ‘496 claims to determine whether the 22q11 deletion is present as a CNV because of its association with cardiac defects.

Claim 93 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,233,496 B2 in view of Lo (US 2001/0051341 A1).
The present claimed elements and steps are broader than those of the ‘496 patent, and encompass the methods of the ‘496 claims as noted above. Claim 93 differs in that the ‘496 claims are silent regarding the elements of steps of claim 93.
However, Lo teaches that the amount of fetal DNA within a maternal sample correlates with preeclampsia (para. 122) and fetal aneuploidies (para. 73). 
Thus, it would have been prima facie obvious to include a determination of the contribution of fetal DNA to the total amount of cfDNA in a maternal sample within the methods of the ‘496 claims.


The present claimed elements and steps are broader than those of the ‘951 patent, and encompass the methods of the ‘951 claims.

Claim 82 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,131,951 B2 in view of Shoemaker (US 2008/0090239 A1).
The present claimed elements and steps are broader than those of the ‘951 patent, and encompass the methods of the ‘951 claims as noted above.
Claim 82 differs in that the ‘951 claims are silent regarding the isolation of amplification products.
However, Shoemaker teaches known details regarding high throughput sequencing.
Regarding claim 82, Shoemaker teaches the use of ultra-deep sequencing, i.e. high through sequencing, to analyze amplification products (para. 122, 127), which includes isolating individual amplified nucleic acids on beads (para. 127).
It would have been prima facie obvious to have isolated the amplification products of the ‘951 claims as it is a well-known set in the process of high throughput sequencing.

87 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,131,951 B2 in view of Sampson (US 2002/0197618 A1).
The present claimed elements and steps are broader than those of the ‘951 patent, and encompass the methods of the ‘951 claims as noted above.
Claim 87 differs in that the ‘951 claims are silent regarding the nanopore sequencing.
However, Sampson teaches that nanopore sequencing was well-known at the time of invention. Sampson further teaches nanopore sequencing offers advantages in nucleotide sequencing, such as reduced number of sequencing steps, higher speed of sequencing and increased length of the nucleic acid to be sequenced (para. 137).
It would have been prima facie obvious to use the sequencing method of Sampson in place of the sequencing methods of the ‘951 claims to take advantage of the benefits explicitly taught by Sampson.

Claims 91 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,131,951 B2 in view of Mitchell (US 2008/0020390 A1).
The present claimed elements and steps are broader than those of the ‘951 patent, and encompass the methods of the ‘951 claims as noted above. Claims 91 and 92 differ in that the ‘951 claims are silent regarding deletions and in particular the 22q11 deletion.

Regarding claims 91-92, Mitchell teaches the genomic region analyzed is a copy number variant of a sub-chromosomal region or locus, including a 22q11 deletion (para. 20; claim 21).
It would have been prima facie obvious to use methods of the ‘951 claims to determine whether the 22q11 deletion is present as a CNV because of its association with cardiac defects.

Claim 93 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,131,951 B2 in view of Lo (US 2001/0051341 A1).
The present claimed elements and steps are broader than those of the ‘951 patent, and encompass the methods of the ‘951 claims as noted above. Claim 93 differs in that the ‘951 claims are silent regarding the elements of steps of claim 93.
However, Lo teaches that the amount of fetal DNA within a maternal sample correlates with preeclampsia (para. 122) and fetal aneuploidies (para. 73). 
Thus, it would have been prima facie obvious to include a determination of the contribution of fetal DNA to the total amount of cfDNA in a maternal sample within the methods of the ‘951 claims.


The present claimed elements and steps are broader than those of the ‘981 patent, and encompass the methods of the ‘981 claims.

Claim 87 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,308,981 B2 in view of Sampson (US 2002/0197618 A1).
The present claimed elements and steps are broader than those of the ‘981 patent, and encompass the methods of the ‘981 claims as noted above.
Claim 87 differs in that the ‘981 claims are silent regarding the nanopore sequencing.
However, Sampson teaches that nanopore sequencing was well-known at the time of invention. Sampson further teaches nanopore sequencing offers advantages in nucleotide sequencing, such as reduced number of sequencing steps, higher speed of sequencing and increased length of the nucleic acid to be sequenced (para. 137).
It would have been prima facie obvious to use the sequencing method of Sampson in place of the sequencing methods of the ‘981 claims to take advantage of the benefits explicitly taught by Sampson.

s 91 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,308,981 B2 in view of Mitchell (US 2008/0020390 A1).
The present claimed elements and steps are broader than those of the ‘981 patent, and encompass the methods of the ‘981 claims as noted above.
Claims 91 and 92 differ in that the ‘981 claims are silent regarding deletions and in particular the 22q11 deletion.
However, Mitchell teaches the 22q11 deletion was a known occurrence in the context of fetal testing. Mitchell further teaches the 22q11 deletion is associated with cardiac defects (para. 20-21).
Regarding claims 91-92, Mitchell teaches the genomic region analyzed is a copy number variant of a sub-chromosomal region or locus, including a 22q11 deletion (para. 20; claim 21).
It would have been prima facie obvious to use methods of the ‘981 claims to determine whether the 22q11 deletion is present as a CNV because of its association with cardiac defects.

Claim 93 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,308,981 B2 in view of Lo (US 2001/0051341 A1).
The present claimed elements and steps are broader than those of the ‘981 patent, and encompass the methods of the ‘981 claims as noted above.

However, Lo teaches that the amount of fetal DNA within a maternal sample correlates with preeclampsia (para. 122) and fetal aneuploidies (para. 73). 
Thus, it would have been prima facie obvious to include a determination of the contribution of fetal DNA to the total amount of cfDNA in a maternal sample within the methods of the ‘981 claims.

Claims 76, 77, 85, 86, 88, 89, 90 and 91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,131,937 B2.
The present claimed elements and steps are broader than those of the ‘937 patent, and encompass the methods of the ‘937 claims.

Claims 78-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,131,937 B2 in view of Hogers (US 2007/0269805 A1).
The present claimed elements and steps are broader than those of the ‘937 patent, and only differ in subject matter in that a bridging oligonucleotide is utilized in the present claims.
However, Hogers teaches aspects of analyzing samples using oligonucleotides assays such as that described by ‘937 claims

It would have been prima facie obvious at the time of invention to have modified the method of the ‘937 claims by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to make such modification as they: 1) allow for the analysis of multiple polymorphisms that are closely located. The modification has a reasonable expectation of success as they represent known design elements that may be implemented into oligonucleotide based ligation assays described by the ‘937 claims.

Claims 82-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,131,937 B2 in view of Shoemaker (US 2008/0090239 A1).
While the ‘937 claims do not require the elements of present claims 82-84, Shoemaker demonstrates such elements were known and had advantages (e.g. the ability to detect loci and/or pool samples in regards to including indices in oligonucleotides) or are obvious variants of one another (e.g. sequencing versus array detection).

87 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,131,937 B2 in view of Sampson (US 2002/0197618 A1).
The present claimed elements and steps are broader than those of the ‘937 patent, and encompass the methods of the ‘937 claims as noted above.
Claim 87 differs in that the ‘937 claims are silent regarding the nanopore sequencing.
However, Sampson teaches that nanopore sequencing was well-known at the time of invention. Sampson further teaches nanopore sequencing offers advantages in nucleotide sequencing, such as reduced number of sequencing steps, higher speed of sequencing and increased length of the nucleic acid to be sequenced (para. 137).
It would have been prima facie obvious to use the sequencing method of Sampson in place of the sequencing methods of the ‘937 claims to take advantage of the benefits explicitly taught by Sampson.

Claims 91 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,131,937 B2 in view of Mitchell (US 2008/0020390 A1).
The present claimed elements and steps are broader than those of the ‘937 patent, and encompass the methods of the ‘937 claims as noted above. Claims 91 and 92 differ in that the ‘937 claims are silent regarding deletions and in particular the 22q11 deletion.

Regarding claims 91-92, Mitchell teaches the genomic region analyzed is a copy number variant of a sub-chromosomal region or locus, including a 22q11 deletion (para. 20; claim 21).
It would have been prima facie obvious to use methods of the ‘937 claims to determine whether the 22q11 deletion is present as a CNV because of its association with cardiac defects.

Claim 93 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,131,937 B2 in view of Lo (US 2001/0051341 A1).
The present claimed elements and steps are broader than those of the ‘937 patent, and encompass the methods of the ‘937 claims as noted above.
Claim 93 differs in that the ‘937 claims are silent regarding determining the contribution of the fetal source.
However, Lo teaches that the amount of fetal DNA within a maternal sample correlates with preeclampsia (para. 122) and fetal aneuploidies (para. 73). 
Thus, it would have been prima facie obvious to include a determination of the contribution of fetal DNA to the total amount of cfDNA in a maternal sample within the methods of the ‘937 claims.


The present claimed elements and steps are broader than those of the ‘421 patent, and encompass the methods of the ‘421 claims.

Claims 78-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,890,421 B2 in view of Hogers (US 2007/0269805 A1).
The present claimed elements and steps are broader than those of the ‘421 patent, and only differ in subject matter in that a bridging oligonucleotide is utilized in the present claims.
However, Hogers teaches aspects of analyzing samples using oligonucleotides assays such as that described by ‘421 claims
Hogers teaches it was well-known that gaps can be filled by oligonucleotides and ligating the adjacent oligonucleotides into a single ligation product (para. 35, 49 and 119-121). Hogers teaches the use of oligonucleotides is useful when polymorphisms are closely located (para. 121). These sets of oligonucleotides with the gap-filling oligonucleotide include one probe on the 3’ side of a locus, one probe on the 5’ side and a bridging or gap-filling oligonucleotide. 
It would have been prima facie obvious at the time of invention to have modified the method of the ‘421 claims by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to .

Claim 85 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,890,421 B2 in view of Shoemaker (US 2008/0090239 A1).
While the ‘421 claims do not require the elements of present claims 85, Shoemaker demonstrates such elements were known and had advantages (e.g. the ability to detect loci and/or pool samples in regards to including indices in oligonucleotides) or are obvious variants of one another (e.g. sequencing versus array detection).

Claim 87 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,890,421 B2 in view of Sampson (US 2002/0197618 A1).
The present claimed elements and steps are broader than those of the ‘421 patent, and encompass the methods of the ‘421 claims as noted above. Claim 87 differs in that the ‘421 claims are silent regarding the nanopore sequencing.
However, Sampson teaches that nanopore sequencing was well-known at the time of invention. Sampson further teaches nanopore sequencing offers advantages in 
It would have been prima facie obvious to use the sequencing method of Sampson in place of the sequencing methods of the ‘421 claims to take advantage of the benefits explicitly taught by Sampson.

Claims 91 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,890,421 B2 in view of Mitchell (US 2008/0020390 A1).
The present claimed elements and steps are broader than those of the ‘421 patent, and encompass the methods of the ‘421 claims as noted above. Claims 91 and 92 differ in that the ‘421 claims are silent regarding deletions and in particular the 22q11 deletion.
However, Mitchell teaches the 22q11 deletion was a known occurrence in the context of fetal testing. Mitchell further teaches the 22q11 deletion is associated with cardiac defects (para. 20-21).
Regarding claims 91-92, Mitchell teaches the genomic region analyzed is a copy number variant of a sub-chromosomal region or locus, including a 22q11 deletion (para. 20; claim 21).
It would have been prima facie obvious to use methods of the ‘421 claims to determine whether the 22q11 deletion is present as a CNV because of its association with cardiac defects.

93 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,890,421 B2 in view of Lo (US 2001/0051341 A1).
The present claimed elements and steps are broader than those of the ‘421 patent, and encompass the methods of the ‘421 claims as noted above. Claim 93 differs in that the ‘421 claims are silent regarding determining the contribution of the fetal source.
However, Lo teaches that the amount of fetal DNA within a maternal sample correlates with preeclampsia (para. 122) and fetal aneuploidies (para. 73). 
Thus, it would have been prima facie obvious to include a determination of the contribution of fetal DNA to the total amount of cfDNA in a maternal sample within the methods of the ‘421 claims.

Claims 76, 77, 78, 79, 80, 81, 83, 84, 86, 88, 89 and 90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,167,508 B2 in view of Hogers (US 2007/0269805 A1).
The present claimed elements and steps are broader than those of the ‘508 patent, and only differ in subject matter in that a bridging oligonucleotide is utilized and the melting temperatures of the oligonucleotides are within a restricted range in the present claims.
However, Hogers teaches aspects of analyzing samples using oligonucleotides assays such as that described by Shoemaker.

Hogers further teaches melting temperatures between probes within a sample with multiple target sequences have a difference of less than 2 degrees C (para. 105). This limit on melting temperature differences prevent aspecific or inefficient hybridization between the probes for the different targets (para. 105).
It would have been prima facie obvious at the time of invention to have modified the method of the ‘508 claims by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to make such modification as they: 1) allow for the analysis of multiple polymorphisms that are closely located; and 2) prevent aspecific or inefficient hybridization between the probes from multiple targets. The modification has a reasonable expectation of success as they represent known design elements that may be implemented into oligonucleotide based ligation assays described by the ‘508 claims.

Claims 82 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 claims 1-29 of U.S. Patent No. 10,167,508 B2 in view of Hogers (US 2007/0269805 A1) and Shoemaker (US 2008/0090239 A1).
.

Claim 87 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 claims 1-29 of U.S. Patent No. 10,167,508 B2 in view of Hogers (US 2007/0269805 A1) and in further view of Sampson (US 2002/0197618 A1).
Claim 87 differs in that the ‘508 claims are silent regarding the nanopore sequencing.
However, Sampson teaches that nanopore sequencing was well-known at the time of invention. Sampson further teaches nanopore sequencing offers advantages in nucleotide sequencing, such as reduced number of sequencing steps, higher speed of sequencing and increased length of the nucleic acid to be sequenced (para. 137).
It would have been prima facie obvious to use the sequencing method of Sampson in place of the sequencing methods of the ‘508 claims to take advantage of the benefits explicitly taught by Sampson.

Claims 91 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,167,508 B2 in view of Hogers (US 2007/0269805 A1) and in further view of Mitchell (US 2008/0020390 A1).

However, Mitchell teaches the 22q11 deletion was a known occurrence in the context of fetal testing. Mitchell further teaches the 22q11 deletion is associated with cardiac defects (para. 20-21).
Regarding claims 91-92, Mitchell teaches the genomic region analyzed is a copy number variant of a sub-chromosomal region or locus, including a 22q11 deletion (para. 20; claim 21).
It would have been prima facie obvious to use methods of the ‘508 claims to determine whether the 22q11 deletion is present as a CNV because of its association with cardiac defects.

Claim 93 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 claims 1-29 of U.S. Patent No. 10,167,508 B2 in view of Hogers (US 2007/0269805 A1) and in further view of Lo (US 2001/0051341 A1).
Claim 93 differs in that the ‘508 claims are silent regarding determining the contribution of the fetal source.
However, Lo teaches that the amount of fetal DNA within a maternal sample correlates with preeclampsia (para. 122) and fetal aneuploidies (para. 73). 
.

Claims 76, 77, 78, 79, 80, 81, 82, 83, 84, 88, 89, 90,  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,533,223 B2 in view of Hogers (US 2007/0269805 A1).
The present claimed elements and steps are broader than those of the ‘223 patent, and only differ in subject matter in that a bridging oligonucleotide is utilized and the melting temperatures of the oligonucleotides are within a restricted range in the present claims.
However, Hogers teaches aspects of analyzing samples using oligonucleotides assays.
Hogers teaches it was well-known that gaps can be filled by oligonucleotides and ligating the adjacent oligonucleotides into a single ligation product (para. 35, 49 and 119-121). Hogers teaches the use of oligonucleotides is useful when polymorphisms are closely located (para. 121). These sets of oligonucleotides with the gap-filling oligonucleotide include one probe on the 3’ side of a locus, one probe on the 5’ side and a bridging or gap-filling oligonucleotide. 
Hogers further teaches melting temperatures between probes within a sample with multiple target sequences have a difference of less than 2 degrees C (para. 105). This limit on melting temperature differences prevent aspecific or inefficient hybridization between the probes for the different targets (para. 105).
.

Claims 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,533,223 B2 in view of Hogers (US 2007/0269805 A1) and Shoemaker (US 2008/0090239 A1).
While the ‘223 claims do not require the elements of present claim 85, Shoemaker demonstrates such elements were known and had advantages (e.g. the ability to detect loci and/or pool samples in regards to including indices in oligonucleotides) or are obvious variants of one another (e.g. sequencing versus array detection).

Claims 91 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,533,223 B2 in view of Hogers (US 2007/0269805 A1) and Mitchell (US 2008/0020390 A1).
The present claimed elements and steps are broader than those of the ‘223 patent, and encompass the methods of the ‘223 claims as noted above. Claims 91 and 
However, Mitchell teaches the 22q11 deletion was a known occurrence in the context of fetal testing. Mitchell further teaches the 22q11 deletion is associated with cardiac defects (para. 20-21).
Regarding claims 91-92, Mitchell teaches the genomic region analyzed is a copy number variant of a sub-chromosomal region or locus, including a 22q11 deletion (para. 20; claim 21).
It would have been prima facie obvious to use methods of the ‘223 claims to determine whether the 22q11 deletion is present as a CNV because of its association with cardiac defects.

Claim 93 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,533,223 B2 in view of Hogers (US 2007/0269805 A1) and Lo (US 2001/0051341 A1).
Claim 93 differs in that the ‘937 claims are silent regarding determining the contribution of the fetal source.
However, Lo teaches that the amount of fetal DNA within a maternal sample correlates with preeclampsia (para. 122) and fetal aneuploidies (para. 73). 
Thus, it would have been prima facie obvious to include a determination of the contribution of fetal DNA to the total amount of cfDNA in a maternal sample within the methods of the ‘223 claims.

s 76, 77, 78, 79, 80, 81, 82, 83, 84, 88, 89 and 90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,567,639 B2 in view of Hogers (US 2007/0269805 A1).
The present claimed elements and steps are broader than those of the ‘639 patent, and only differ in subject matter in that a bridging oligonucleotide is utilized and the melting temperatures of the oligonucleotides are within a restriction range in the present claims.
However, Hogers teaches aspects of analyzing samples using oligonucleotides assays.
Hogers teaches it was well-known that gaps can be filled by oligonucleotides and ligating the adjacent oligonucleotides into a single ligation product (para. 35, 49 and 119-121). Hogers teaches the use of oligonucleotides is useful when polymorphisms are closely located (para. 121). These sets of oligonucleotides with the gap-filling oligonucleotide would include one probe on the 3’ side of a locus, one probe on the 5’ side and a bridging or gap-filling oligonucleotide. 
Hogers further teaches melting temperatures between probes within a sample with multiple target sequences have a difference of less than 2 degrees C (para. 105). This limit on melting temperature differences prevent aspecific or inefficient hybridization between the probes for the different targets (para. 105).
It would have been prima facie obvious at the time of invention to have modified the method of the ‘639 claims by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to make such modification as they: 1) allow for the analysis of multiple polymorphisms that .

Claims 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,567,639 B2 in view of Hogers (US 2007/0269805 A1) and Shoemaker (US 2008/0090239 A1).
While the ‘639 claims do not require the elements of present claim 85, Shoemaker demonstrates such elements were known and had advantages (e.g. the ability to detect loci and/or pool samples in regards to including indices in oligonucleotides) or are obvious variants of one another (e.g. sequencing versus array detection).

Claims 91 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,567,639 B2 in view of Hogers (US 2007/0269805 A1) and Mitchell (US 2008/0020390 A1).
The present claimed elements and steps are broader than those of the ‘639 patent, and encompass the methods of the ‘639 claims as noted above. Claims 91 and 92 differ in that the ‘639 claims are silent regarding deletions and in particular the 22q11 deletion.

Regarding claims 91-92, Mitchell teaches the genomic region analyzed is a copy number variant of a sub-chromosomal region or locus, including a 22q11 deletion (para. 20; claim 21).
It would have been prima facie obvious to use methods of the ‘639 claims to determine whether the 22q11 deletion is present as a CNV because of its association with cardiac defects.

Claim 93 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,567,639 B2 in view of Hogers (US 2007/0269805 A1) and Lo (US 2001/0051341 A1).
The present claimed elements and steps are broader than those of the ‘639 patent, and encompass the methods of the ‘639 claims as noted above. Claim 93 differs in that the ‘639 claims are silent regarding determining the contribution of the fetal source.
However, Lo teaches that the amount of fetal DNA within a maternal sample correlates with preeclampsia (para. 122) and fetal aneuploidies (para. 73). 
Thus, it would have been prima facie obvious to include a determination of the contribution of fetal DNA to the total amount of cfDNA in a maternal sample within the methods of the ‘639 claims.


Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth so as to encompass the elements of the ‘198 claims.

Claims 78-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,907,198 B2 in view of Hogers (US 2007/0269805 A1).
The claims differ in subject matter in that a bridging oligonucleotide is utilized in the present claims.
However, Hogers teaches aspects of analyzing samples using oligonucleotides assays such as that described by ‘198 claims.
Hogers teaches it was well-known that gaps can be filled by oligonucleotides and ligating the adjacent oligonucleotides into a single ligation product (para. 35, 49 and 119-121). Hogers teaches the use of oligonucleotides is useful when polymorphisms are closely located (para. 121). These sets of oligonucleotides with the gap-filling oligonucleotide include one probe on the 3’ side of a locus, one probe on the 5’ side and a bridging or gap-filling oligonucleotide. 
It would have been prima facie obvious at the time of invention to have modified the method of the ‘198 claims by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to .

Claims 82-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,907,198 B2 in view of Shoemaker (US 2008/0090239 A1).
While the ‘198 claims do not require the elements of present claims 82-84, Shoemaker demonstrates such elements were known and had advantages (e.g. the ability to detect loci and/or pool samples in regards to including indices in oligonucleotides) or are obvious variants of one another (e.g. sequencing versus array detection).

Claim 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,907,198 B2 in view of Sampson (US 2002/0197618 A1).
The present claimed elements and steps are broader than those of the ‘588 patent, and encompass the methods of the ‘198 claims as noted above. Claim 87 differs in that the ‘588 claims are silent regarding the nanopore sequencing.
However, Sampson teaches that nanopore sequencing was well-known at the time of invention. Sampson further teaches nanopore sequencing offers advantages in 
It would have been prima facie obvious to use the sequencing method of Sampson in place of the sequencing methods of the ‘198 claims to take advantage of the benefits explicitly taught by Sampson.

Claims 91 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,907,198 B2 in view of Mitchell (US 2008/0020390 A1).
The present claimed elements and steps are broader than those of the ‘198 patent, and encompass the methods of the ‘198 claims as noted above. Claims 91 and 92 differ in that the ‘937 claims are silent regarding deletions and in particular the 22q11 deletion.
However, Mitchell teaches the 22q11 deletion was a known occurrence in the context of fetal testing. Mitchell further teaches the 22q11 deletion is associated with cardiac defects (para. 20-21).
Regarding claims 91-92, Mitchell teaches the genomic region analyzed is a copy number variant of a sub-chromosomal region or locus, including a 22q11 deletion (para. 20; claim 21).
It would have been prima facie obvious to use methods of the ‘198 claims to determine whether the 22q11 deletion is present as a CNV because of its association with cardiac defects.

93 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,907,198 B2 in view of Lo (US 2001/0051341 A1).
The present claimed elements and steps are broader than those of the ‘198 patent, and encompass the methods of the ‘588 claims as noted above. Claim 93 differs in that the ‘198 claims are silent regarding determining the contribution of the fetal source.
However, Lo teaches that the amount of fetal DNA within a maternal sample correlates with preeclampsia (para. 122) and fetal aneuploidies (para. 73). 
Thus, it would have been prima facie obvious to include a determination of the contribution of fetal DNA to the total amount of cfDNA in a maternal sample within the methods

Claims 76, 77, 78, 79, 80, 81, 82, 83, 84,  85, 86, 88, 89 and 90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-45 of copending Application No. 16/159,575 (reference application).
It is noted a Notice of Allowance was mailed 4/13/2021 in the ‘575 application, but the issue few has not been paid yet.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth so as to encompass the elements of the ‘575 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 87 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-45 of copending Application No. 16/159,575 (reference application) in view of Sampson (US 2002/0197618 A1).
The present claimed elements and steps are broader than those of the ‘575 patent, and encompass the methods of the ‘575 claims as noted above. Claim 87 differs in that the ‘575 claims are silent regarding the nanopore sequencing.
However, Sampson teaches that nanopore sequencing was well-known at the time of invention. Sampson further teaches nanopore sequencing offers advantages in nucleotide sequencing, such as reduced number of sequencing steps, higher speed of sequencing and increased length of the nucleic acid to be sequenced (para. 137).
It would have been prima facie obvious to use the sequencing method of Sampson in place of the sequencing methods of the ‘575 claims to take advantage of the benefits explicitly taught by Sampson.

Claims 91 and 92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-45 of copending Application No. 16/159,575 (reference application) in view of Mitchell (US 2008/0020390 A1).
The present claimed elements and steps are broader than those of the ‘575 patent, and encompass the methods of the ‘575 claims as noted above. Claims 91 and 92 differ in that the ‘575 claims are silent regarding deletions and in particular the 22q11 deletion.

Regarding claims 91-92, Mitchell teaches the genomic region analyzed is a copy number variant of a sub-chromosomal region or locus, including a 22q11 deletion (para. 20; claim 21).
It would have been prima facie obvious to use methods of the ‘575 claims to determine whether the 22q11 deletion is present as a CNV because of its association with cardiac defects.

Claim 93 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-45 of copending Application No. 16/159,575 (reference application) in view of Lo (US 2001/0051341 A1).
The present claimed elements and steps are broader than those of the ‘575 patent, and encompass the methods of the ‘575 claims as noted above. Claim 93 differs in that the ‘575 claims are silent regarding determining the contribution of the fetal source.
However, Lo teaches that the amount of fetal DNA within a maternal sample correlates with preeclampsia (para. 122) and fetal aneuploidies (para. 73). 
Thus, it would have been prima facie obvious to include a determination of the contribution of fetal DNA to the total amount of cfDNA in a maternal sample within the methods.

Conclusion
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634